Citation Nr: 0103191	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed to have 
been incurred during a VA hospitalization from May 2, 1984, 
to January 11, 1985, for purposes of accrued benefits. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, claimed to have been incurred during a 
VA hospitalization from May 2, 1984, to January 11, 1985.  

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1967.  He died in August 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1998 and June 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Additionally, concerning the specific issues, at the time of 
the veteran's death, an appeal for compensation based on 
38 U.S.C.A. § 1151 was pending.  After his death, the 
appellant pursued that appeal, for purposes of accrued 
benefits, and also filed a claim for DIC benefits, based on 
38 U.S.C.A. § 1151.  However, § 1151 was amended, effective 
in October 1997.  Previously, the law provided that a veteran 
who suffers an injury, or an aggravation of an injury, as the 
result of VA hospitalization, medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).  

The law was amended to require negligence on the part of the 
VA.  Specifically, for claims filed on or after October 1, 
1997, the law provides that where any veteran suffers an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation, including DIC, shall be awarded in the 
same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151 (West Supp. 2000).  It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination.  Id. 

Clearly, the old law, which did not require negligence or 
other fault on the part of the VA, is clearly more favorable 
to the appellant; therefore, for the accrued benefits claim, 
which is based on a claim for benefits filed in March 1992, 
the old law must be applied.  See Karnas.  However, for the 
DIC claim, filed in August 1998, the new law must be applied.  

Additionally, although her appeal has only addressed the 
§ 1151 aspect of her claim, she has not expressly limited her 
claim to that theory, and the RO considered the issue of 
service connection for the cause of the veteran's death on 
the basis of service incurrence.  Therefore, the issue of 
service connection for the cause of the veteran's death must 
be considered on appeal as well.  See Timberlake v. Gober, 14 
Vet.App. 122 (2000); Schroeder v. West, 212 F.3d 1265 
(Fed.Cir.2000).  

However, there are no service medical records in the claims 
file, nor is there any indication that such have ever been 
requested.  These records must be obtained; under the 
Veterans Claims Assistance Act of 2000, efforts to obtain 
such records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

Additionally, according to the death certificate, the veteran 
died in a VA hospital, and had been hospitalized for 40 days 
at the time of his death.  The death certificate was not 
signed by a treating physician, and was based on the results 
of an autopsy.  However, neither the records of the terminal 
hospitalization nor the autopsy report are of record.  These 
records must be obtained.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  

Further, with regard to her § 1151 claims, it does not appear 
that all records pertaining to the hospitalization at issue 
are of record, and the RO must also ensure that records 
immediately preceding and following that hospitalization must 
be obtained, for a comparison with the veteran's condition 
before and after the hospitalization.  

In reviewing the § 1151 claims, the RO's attention is also 
drawn to the Board decision of August 1988, which held that 
an effective date earlier than May 2, 1984, for entitlement 
to special monthly pension was not warranted, on the basis 
that the criteria had not been shown prior to that date.  
This is of particular potential significance in the accrued 
benefits claim, because the old law did not require VA fault, 
but simply additional disability causally related to the 
hospitalization and/or treatment.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must make all reasonable 
attempts to obtain the veteran's service 
medical records.  The results of the 
requests, whether successful or 
unsuccessful must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letters 
00-87 (Nov.17, 2000), 00-92 (Dec. 13, 
2000) and 01-02 (Jan 9, 2001).  

2.  The RO must make all reasonable 
attempts to obtain the following VA 
treatment records:  
? Inpatient and outpatient records of 
the veteran's treatment from May 1983 
to March 1986, to specifically include 
all records compiled during or in 
association with the hospitalization 
from May 2, 1984, to January 11, 1985;
? All records compiled in connection 
with his terminal hospitalization, 
from approximately June 1998 to August 
8, 1998;
? The report of an autopsy conducted 
after his death.
The results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  

3.  Thereafter, the RO should arrange for 
the claims file to be reviewed by an 
appropriate specialist for an opinion.  
The specialist must review the evidence in 
his claims folder, including a complete 
copy of this REMAND, in conjunction with 
the opinion.  The physician should provide 
an opinion as to the following: 
(1) Whether there was additional 
disability which was caused or aggravated 
by VA treatment, during the 
hospitalization from May 2, 1984, to 
January 11, 1985, but without regard to 
whether there was VA fault or negligence.  
(2) If it is determined that there was 
additional disability, the physician 
should provide an opinion as to whether 
any such disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instances of fault on the part of VA 
medical personnel.  If not, the examiner 
must provide an opinion as to whether any 
such additional disability was reasonably 
foreseeable during the VA hospitalization.  
(3) If there is additional disability, due 
to VA fault, an opinion should be provided 
as to whether such additional disability 
caused or contributed substantially or 
materially to cause the veteran's death.  
A complete rationale must be provided for 
any opinion expressed.  The physician's 
report should be associated with the 
claims folder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

5.  Thereafter, the RO should readjudicate 
the claim , the RO should readjudicate the 
appellant's claims, to include the 
application of the version of section 1151 
applicable to claims filed prior to 
October 1997 for the claim based on 
accrued benefits, and the revised law for 
the DIC claim.  See 38 U.S.C.A. § 1151 
(Supp. 1996 & Supp. 2000); If the decision 
remains adverse to the appellant, she and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




